Citation Nr: 1035084	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  06-17 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a duodenal ulcer, to 
include as secondary to service-connected posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to October 
1953.

This matter comes to the Board of Veterans' Appeals (Board) from 
an August 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran was afforded a Travel Board hearing in April 2009.  A 
transcript of the testimony offered at this hearing has been 
associated with the record.  

This matter was last before the Board in August 2009 when it was 
remanded for further development.  Unfortunately, another remand 
is necessary to ensure compliance with the Board's remand 
directives.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In a December 2009 statement the Veteran raised a claim for 
service connection of heart problems, including on a secondary 
basis.  This issue has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and it 
is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

Unfortunately, in light of Stegall v. West, 11 Vet. App. 268 
(1998) (holding that a Board remand "confers on the veteran or 
other claimant, as a matter of law, the right to compliance with 
the remand orders"), this matter must again be remanded.  The 
Board's August 2009 remand instructed that the AMC/RO provide the 
Veteran a VA examination and obtain a medical opinion in relation 
to his claims. The Board's remand instructions read, in pertinent 
part, that the "examiner [] render an opinion as to whether [any 
diagnosed ulcer] is at least as likely as not related to [the 
Veteran's] active military service or was caused or aggravated by 
his service-connected PTSD; and (2) whether the Veteran's 
currently diagnosed hypertension is at least as likely as not 
related to his active military service or was caused or 
aggravated by his service-connected PTSD."  

In March 2010 the Veteran was provided a VA examination, which 
resulted in diagnoses of duodenal ulcer and hypertension.  The 
examiner rendered an opinion that his "duodenal ulcer and 
hypertension was less likely as not [sic] (less than 50/50 
probability) permanently aggravated by" service-connected PTSD.  
In the rationale section of the report, the examiner noted: 1) 
the duodenal ulcer and hypertension were diagnosed prior to PTSD; 
2) the Veteran had a strong cardiac family history; 3) the 
Veteran had a positive history of smoking; and 4) as indicated in 
a medical article "[r]esearch to date has not established 
whether PTSD is associated with additional cardiovascular disease 
(CVD) risk beyond the risks associated with comorbid depression" 
and that "PTSD appears to be related to hypertension independent 
of depression."  The examiner lastly noted that the Veteran had 
both PTSD and depression.  

The examiner's rationale appears incongruent with the conclusion 
that the Veteran's duodenal ulcer and hypertension were not 
permanently aggravated by service-connected PTSD.  Indeed, the 
rationale appears to only address the question of whether PTSD 
caused a duodenal ulcer and hypertension, rather than aggravated 
these conditions.  It is notable to the board that the 4 reasons 
listed as rationale do not pertain at all to aggravation, but 
rather causation.  Moreover, the examiner did not render an 
opinion on the likelihood that PTSD caused a duodenal ulcer and 
hypertension.  In light of these shortcomings, the Board finds 
that the examination report fails to comply with the Board's 
August 2009 remand orders.  Stegall, supra.  

Moreover, the Board notes that the cited medical evidence, 
particularly that part which states "PTSD appears to be related 
to hypertension independent of depression," contradicts the 
implicit finding of a lack of nexus between PTSD and 
hypertension.  If an examination report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes.  See 38 
C.F.R. § 4.2.

Accordingly, the Board finds non-compliance with its remand 
directives and that the March 2010 examination report is 
inadequate to decide the claims.  Thus, a remand is required in 
order to obtain an addendum from the VA examiner who authored the 
examination report, if possible.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Refer the claims folder to the examiner 
who performed the March 2010 examination (if 
available) to obtain an addendum opinion as 
to the etiology of the diagnosed duodenal 
ulcer and hypertension.

The examiner should render an opinion as to 
whether the Veteran's duodenal ulcer is at 
least as likely as not related to his active 
military service or was caused or aggravated 
by his service-connected PTSD; and (2) 
whether the Veteran's currently diagnosed 
hypertension is at least as likely as not 
related to his active military service or was 
caused or aggravated by his service-connected 
PTSD.  The examiner should provide a complete 
rationale for any opinions expressed as to 
both the aggravation and causation aspects of 
the claim.  In addition, the examiner should 
provide clarification in order to reconcile 
her previous notation indicating that "PTSD 
appears to be related to hypertension 
independent of depression," with her 
ultimate finding of a lack of nexus between 
PTSD and hypertension.  

It would be helpful if the examiner would use 
the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).

If the examiner who performed the March 2010 
examination finds that another examination is 
necessary or is unavailable to complete this 
addendum, the Veteran should be scheduled for 
a new examination.

The claims folder must be made available to 
the examiner for review in conjunction with 
the addendum or examination.  Any and all 
opinions must be accompanied by a complete 
rationale.  If the examiner is unable to 
reach an opinion without resort to 
speculation, he or she should explain the 
reasons for this inability and comment on 
whether any further tests, evidence or 
information would be useful in rendering an 
opinion.

2.  After the development directed above has 
been completed to the extent possible, 
readjudicate the issues on appeal.  If any 
benefit sought on appeal is not granted, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded an opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

